SiebeckeR, J.
The court awarded a new trial upon the ground that he had misdirected the jury as to the law applicable to the issues embraced in the. questions of the special verdict and litigated upon the trial. The material parts of the charge to the jury are contained in the foregoing statement. The jury were instructed by the court that the machinery in question was so located as to be dangerous to defendant’s employees in the discharge of their duties. The two inquiries, namely, (1) Was the machinery securely guarded for safeguarding the plaintiff in the discharge of his duties? and (2) If not, was the failure to securely guard it *190the proximate cause of plaintiff’s injuries ? were submitted to the jury accompanied by the instructions above referred to. It is conceded that the question of the defendant’s duty to the plaintiff is prescribed by sec. 1636/, Stats. (1898). The measure of such duty has been fully considered and declared in the recent cases of West v. Bayfield M. Co. 144 Wis. 106, 128 N. W. 992, and Willette v. Rhinelander P. Co. 145 Wis. 537, 130 N. W. 853. These cases contain so full and complete a consideration of the construction to be given sec. 1636/, Stats. (1898), as to preclude the necessity of a reexamination thereof at this time, and they must be deemed to declare the law for this case. It is therein held that an employer discharges the duty imposed by this statute as to guarding shafting and gearing required to be guarded if he provides “as effective a guard as such ordinarily careful and prudent employers under like circumstances would and do deem it their duty to furnish.” The second question in the special verdict of the instant case submitted this issue to the jury for determination upon the evidence before them. To. guide them in resolving this issue the coui’t instructed at length as heretofore stated, and upon the motion for a new trial concluded that he had committed prejudicial error because, as he states in granting the new trial, the charge “took from the jury entirely the question of the defendant’s negligence as to the kind and condition of the guard, and held it negligent per se because the guard provided and maintained did not afford the plaintiff completo protection from the gears.” If the instructions given the jury conveyed the idea that the guard furnished must afford plaintiff complete protection in the sense of insuring him against all possible injury, then it was unquestionably error in the light of the foregoing cases. The court informed the jury that “the law only required the guard or fence to be adequate for certain purposes, which are safeguarding employees in the discharge of their duties,” and that the master need not guard against. *191the dangers to an employee incident to his doing an act not reasonably within the scope of his duty, or if he performed his duty in a negligent manner. As to. proximate causation he instructed them as follows:
“First, there is the element of causal connection; direct operation of the cause to the production of the result. Now in this case the only question that you have to consider under this head is: Was the fact that this machinery, dangerous machinery, was not sufficiently guarded for the protection of the employee in the performance of some duty which' he was engaged in doing at the time — was that failure to be so guarded, what caused his injury.”
As to the element of reasonable anticipation in proximate causation the court directed the jury that it did not enter into the question of causation in this case, in view of the form of the previous inquiry submitted respecting the duty of the master to securely guard or fence the gearing. As to this the court informed the jury that:
“If the case falls within the law which requires a party to securely guard certain machinery for the protection of employees, and the case is such as to show that the party has not complied with the law in that respect, that is an act which the law declares, as a legal proposition, negligence, and a man who is negligent in that way, by violating or failing to comply with the law which requires him to act in a certain way for the protection of others, is charged by the law with knowledge of all that may result from his doing so; or, to put it in another way, the law presumes that he anticipates all the damage that may result, and does not allow him to say that the case was such that he should or ought not, to reasonably anticipate.”
In the trial court’s decision on the motion for a new trial he states that his view of the law at the time of the trial was. that it required a guard that afforded absolute protection,, and in default of providing such a guard the master was liable for the injuries directly caused thereby; and that he intended by the instruction given to take “from the jury en*192tirely tbe question of the defendant’s negligence as to the land and condition of the guard, and held it negligent per se because the guard provided and maintained did not afford the plaintiff complete protection from the gears.” The result of this interpretation of the court’s charge to the jury is that it holds the master .to anticipate all possible injury that may result from a failure to securely guard dangerous machinery and hence makes him responsible for all injuries caused thereby, while in law he discharges his duty when he provides “as effective a guard as ordinarily careful and prudent employers under like circumstances would and do deem it their duty to furnish.” West v. Bayfield M. Co. 144 Wis. 106, 128 N. W. 992. While there is some basis for the claim that the charge of the court to the jury may in its entirety be said to have informed them of the correct legal rules prescribing defendant’s duty toward the plaintiff and of the constituent elements of the grounds of its liability, it is not so clearly apparent that we can say that the jury undoubtedly understood and applied the law correctly in deciding the issue submitted to them. We therefore consider that we should accept the trial court’s interpretation of the instructions given to the jury, and hence hold that they were prejudicially erroneous.
It is contended by the plaintiff’s counsel that this error in the instructions is not prejudicial because the undisputed evidence shows that the defendant failed to furnish as effective a guard as ordinarily careful and prudent employers furnish under the same or similar circumstances. We have examined all the evidence in the case and are persuaded that we cannot say as matter of law that the defendant was guilty of a want of ordinary care in furnishing the guard it did. We do not deem it necessary to restate in detail any of the evidence relevant to this inquiry, since it can be of no assistance upon the retrial of the case.
*193In view of tbe fact that a new trial of the case must be had, no other question need be considered on this appeal.
By the Court. — The order appealed from is affirmed.